Co Oo TD A FB WO LY =

NY NY KY NY NY DY PY KN NN Re eB ee ese ie ee eo oe
co NDNA FF WY | DO OH DH BW BH KF OC

 

 

Case 2:09-cr-00326-RSL Document 122-1 Filed 01/29/20 Page 1 of 3

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
GUS JONES,
Defendant.

 

 

NO. CR09-00326RSL

ORDER

This matter, having come before the Court pursuant to the government’s

unopposed continuance motion, and being fully informed of the file herein, the Court

herby grants the requested continuance.

Mf
Hf
Mf
Hf
Hf
Hf

ORDER - 1
CRO9-00326RSL

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oO ON DN F&F WD =

NY NY NY NY NY NY KY LY NY RK BR Be Be Be em es ese se
on Dn HM FWY KF DO OH DH BR WY KF OO

 

 

Case 2:09-cr-00326-RSL Document 122-1 Filed 01/29/20 Page 2 of 3

IT IS HEREBY ORDERED that the government shall file its brief in response to
defendant’s motion for immediate discharge no later than February 7, 2020, and that the
defense shall file its reply brief no later than February 14, 2020.

SO ORDERED.

DATED this Saay of Taneary. S20,

MéSCaruih’

ROBERT S. LASNIK
U.S. DISTRICT COURT JUDGE

ORDER - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

CRO09-00326RSL SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo eH NT DH vA BP WW YP &

NY NY NY NY NY DY NY NY NO HB RB Be ee ee ew Se Le
ao NI DN nN FF WD NY KF CFS OO HI HD A BR WH BF Oo

 

 

Case 2:09-cr-00326-RSL Document 122-1 Filed 01/29/20 Page 3 of 3

Presented by:

/s/ Francis Franze-Nakamura

FRANCIS FRANZE-NAKAMURA
Assistant United States Attorney

ORDER - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

CRO09-00326RSL SEATTLE, WASHINGTON 98101
(206) 553-7970
